Citation Nr: 0311766	
Decision Date: 06/06/03    Archive Date: 06/10/03	

DOCKET NO.  99-07 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from April 1966 to February 
1970.  He was born in March 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
VARO in Louisville.


REMAND

In February 2003, the Board undertook additional development 
with respect to the issue listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (January 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The appellant was notified of this development and 
was accorded a joints examination, a psychiatric examination, 
an audiologic examination, and a general medical examination 
by VA on different occasions between February and April 2003.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit, in Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), held, in essence, that evidence 
obtained by the Board could not be considered by the Board 
without first remanding the case to the agency of original 
jurisdiction for initial consideration.

The Board notes that, in the request for examinations, it was 
asked that any diagnosed disorder had to be evaluated for the 
purpose of assessing its relative degree of industrial 
impairment in light of the veteran's medical and vocational 
history.  However, the general medical examination which the 
veteran was accorded on April 1, 2003, did not contain a 
discussion of the impact of the veteran's disabilities on his 
ability to obtain and maintain some form of gainful 
employment.

The Board also notes that the Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [Section] 5103(a)" and "not 
less than 30 days to respond to the notice") was invalid 
because it was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.

In view of the foregoing, a remand of the case is required to 
comply with current case law.  Therefore, the case is 
REMANDED for the following:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him in 
recent years for his various 
disabilities.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
him in response to this request which 
have not been previously secured, to 
include outpatient records at the VA 
Medical Center in Louisville, Kentucky, 
since September 2001.

2.  The veteran should provide a detailed 
statement regarding any attempts he has 
made to obtain employment in the past 
several years.  Any potential employers 
listed should be asked to provide 
information as to why the veteran could 
not be hired.

3.  The physician who conducted the 
general medical examination of the 
veteran at the VA Medical Center in 
Louisville, Kentucky, on April 1, 2003, 
should be asked to review his report of 
examination and express an opinion as to 
the impact of the variously diagnosed 
disabilities on the veteran's ability to 
obtain and maintain some form of gainful 
employment.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Thereafter, the RO should readjudicate the issue of the 
veteran's entitlement to a permanent and total disability 
rating for pension purposes.  If the benefit sought on appeal 
remains denied, the veteran and his representative should be 
provided a supplemental statement of the case which must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue on 
appeal.

After the veteran and his representative have been given an 
opportunity for response, the claims folder should be 
returned to the Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




